DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/579,196 filed on 12/02/2017.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25, 26” (see Fig. 2); “81, 82, 71, 72” (see Fig. 8), “326” (see Figs. 32 and 34) and “351” (see Figs. 35)  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
3.	Claims 1-2 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 1, the limitation “a shaft” is vague because it is unclear whether applicants are claiming “a fixed gear shaft hub” or “a movable gear shaft”.  Accordingly, the applicants are suggested to correct as: claim 1: on page 2, lines 3, 5-6 and 19, “shaft” should be changed to --movable gear shaft--.  Appropriate correction is required.	
	- Claim 1 recites the limitation "the gears" on page 3, line 2.   There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 1, page 3, line 2, “the gears” should be changed to --the fixed and movable gears --.  Appropriate correction is required.
	- Claim 2 is objected to by virtue of the dependence on claim 1.

Allowable Subject Matter
4.	Claims 1-2 are allowed over the prior art of record.
5.	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a casing containing the fixed gear, the movable gear, the movable gear ring, the gear block, the fixed crescent plate, and the movable crescent plate, wherein 
6.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.
Prior Art
7.	The IDS (PTO-1449) filed on Jan. 02, 2020 has been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents: Rohs et al. (U.S. Patent Number 4,740,142), Kinney (U.S. Patent Number 5,306,127), Baker (U.S. Patent Number 5,724,812), Arbogast (U.S. Patent Number 6,659,748B1), O’Brien, II (U.S. Patent Application Publication Number 2009/0110584A1), Winmill (U.S. Patent Application Publication Number 2001/0024618A1),  Lamparski (U.S. Patent Application Publication Number 20120219448A1) and Sexton (U.S. Patent Application Publication Number 20130004357A1), each further discloses a state of the art.
Conclusion
9.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746